Citation Nr: 0006887	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
limited motion of the right knee secondary to surgery from 
November 14, 1991 to April 13, 1999, and in excess of 30 
percent on and after April 14, 1999.

2.  Entitlement to an initial compensable evaluation for 
postoperative status subtotal gastrectomy for chronic peptic 
ulcer disease from November 14, 1991 to October 29, 1999, and 
in excess of 40 percent on and after October 30, 1997.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 22, 1991 
to November 13, 1991.  He also served on active duty for 
training and inactive duty training in the Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The RO granted entitlement to service connection for limited 
motion of the right knee secondary to surgery with assignment 
of a 10 percent evaluation effective from November 14, 1991, 
and for postoperative status, subtotal gastrectomy for 
chronic peptic ulcer disease, aggravated by active duty, with 
assignment of a noncompensable evaluation effective from 
November 14, 1991.  The RO determined that the veteran's 
gastrointestinal disability was productive of impairment to a 
degree of not more than 20 percent prior to entrance onto 
active duty.

By rating action dated in October 1999 the RO granted service 
connection for depression and assigned a 30 percent 
evaluation effective March 21, 1996.  This was a full grant 
of the benefit sought.  If the veteran disagrees with the 
evaluation or the effective date assigned for his service-
connected depression, he must submit a notice of disagreement 
to the RO.  See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).




In October 1999 the RO granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  This was a full grant of 
the benefit sought by the veteran.  Therefore, the issue of 
entitlement to a TDIU is not before the Board for appellate 
review.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).

In addition, in October 1999, the RO denied eligibility to 
dependents' educational assistance as the evidence did not 
show that the veteran currently has a total service-connected 
disability, permanent in nature.  A notice of disagreement 
with this rating action has not been filed.  Therefore, the 
issue of dependents' educational assistance is not before the 
Board for appellate review.

In February 1993 and December 1997 the Board remanded, inter 
alia, the issues of a right knee disability and postoperative 
status subtotal gastrectomy for chronic peptic ulcer disease 
for further development.  These cases were returned to the 
Board for further appellate review.

In October 1999 the RO increased the disability ratings for 
limited motion of the right knee secondary to surgery to 30 
percent effective April 14, 1999 and postoperative status 
subtotal gastrectomy for chronic peptic ulcer disease to 40 
percent effective October 30, 1997, as the maximum allowable 
benefit in these instances have not been awarded the Board 
will proceed with an appellate review of these issues.

At the October 1999 hearing, the veteran submitted a letter 
from his private physician to the Board for consideration and 
waived (via written notice) initial review of such document 
by the RO.





FINDINGS OF FACT

1.  The right knee disability was productive of not more than 
slight impairment from November 14, 1991 to April 13, 1999.

2.  The right knee disability was productive of not more than 
severe disablement from April 14, 1999.

3.  The veteran's postoperative status subtotal gastrectomy 
for chronic peptic ulcer disease has been productive of not 
more than severe disablement since November 14, 1991.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from November 14, 1991 to April 13, 1999, and in excess of 30 
percent on and after April 14, 1999 for limited motion of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an initial compensable evaluation of 40 
percent for postoperative status subtotal gastrectomy for 
chronic peptic ulcer disease from November 14, 1991 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.322, 4.1, 
4.7, 4.20, 4.110, 4.114, Diagnostic Code 7308 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Knee Disability

The veteran served in the United States Army Reserves for 
approximately 14 years before entering active duty in January 
1991.  In May 1990, the veteran was not in the line of duty 
when he sustained a fracture to his right acetabulum and 
right femur as a result of a motor vehicle accident.  The 
right femur fracture was treated with intramedullary (IM) 
nail.  Subsequently, he had a malunion of his right femur 
fracture with external rotation of the distal femur.  Upon 
examination of his right lower extremity, he had 
approximately 105 degrees of external rotation and 
approximately -15 degrees of internal rotation.  

In November 1990 the veteran underwent removal of the right 
femoral nail and three hip screws with IM rotational 
osteotomy mid shaft femur, and placement of IM Grosse-Kemp 
nail with distal and proximal interlocking screws.  Rotation 
of his right lower extremity was confirmed at 60 degrees of 
external rotation and 45 degrees of internal rotation, 
indicating a correction of approximately 45 degrees.  

X-rays of the right knee taken in February 1991 showed 
evidence of osteopenia secondary to immobilization or limited 
exercise.  There was no fracture, joint effusion or any other 
bone pathology of the knee.  X-ray of the right knee, in 
March 1991, showed some demineralization present around the 
knee area.

While on active duty, in March 1991, the veteran underwent an 
undynamizing procedure to remove the screws of a distal 
interlocking IM nail.  In April 1991 he was examined for the 
purpose of a Medical Board evaluation.  On physical 
examination, he had well-healed surgical scars in the area of 
the left hip and right distal thigh.  He had a range of 
motion, which was normal in his hips and his knee.  

There was mild atrophy and a 1/2 inch shortening noted on the 
right side.  The diagnosis was status post fracture of the 
left hip and fracture of the right femur with open reduction 
internal fixation.  It was recommended that he be found unfit 
because his medical condition precluded the satisfactory 
performance of duty.

In June 1991, records of the physical therapy clinic 
indicated that the veteran was rechecked after removal of the 
hardware and his range of motion in his hips and knees was 
equal.  The diagnosis was status post hardware removal.  

On examination in August 1991 the veteran had normal range of 
motion of the right knee without pain.  Examination report 
dated in August 1992 showed range of motion of 0 to 100 
degrees in the right knee.

At his personal hearing in September 1992 the veteran 
testified that after he entered active duty, he started 
experiencing problems with his leg.  He said his knee would 
buckle if he picked up a duffel bag.  He testified that a 
doctor told him that surgery could be performed to remove the 
interlock from his leg.  After the surgery was performed, the 
veteran stated that he started having constant pain.  Hearing 
Transcript (Tr.), p. 4.  He further testified that he had to 
use a cane to walk because his knee would give away.  Tr., p. 
5.

VA Medical Center (MC) examination in January 1994 revealed 
that the veteran had right knee pain.  On examination, he had 
full internal and extended external rotation of the leg.  
There was no rotational deformity.

At his personal hearing in June 1994 the veteran testified 
that his knee locks approximately 20 to 50 times within a 
week.  Tr., p. 1.  He further testified that his knee swells 
about every other day.  He stated that he cannot stick his 
knee out straight nor can he fold it back.  Tr., p. 2.  He 
further stated that he wears a brace everyday.  Tr., p. 3. 


The veteran underwent VA orthopedic examination in December 
1994.  On examination, the physician noted that the veteran 
has an obvious internal rotation deformity of the femur, 
causing the right leg to be internally rotated.  The 
veteran's knee, when fully extended and flexed to 135 degrees 
was equal on both sides.  All ligaments of the knee were 
intact and nontender to stress.  There was no tenderness to 
palpate about the knee.  There was no effusion, redness, or 
swelling.  Lachman and Mcmurray were with normal limits.  
There was internal rotation of 90 degrees on the right lower 
extremity and external rotation of 40 degrees, whereas on the 
left there was 70 degrees of external rotation and 40 degrees 
of internal rotation.

X-ray of the knee in the anterior-posterior and lateral 
projection demonstrated the joint surface to be intact.  
There was no arthritis or other changes and no loose bodies.  
It was further noted that the veteran has some internal 
rotation of the right lower extremity as a result of the 
fractures.  The knee was normal, and there was no permanent 
impairment of the knee.

Progress notes in October and November 1995 show that the 
veteran had complaints of knee pain.  In November 1995 he was 
diagnosed with knee pain.  

Examination at VA hospital on April 14, 1999 revealed that 
the veteran walks with a stiff knee gait on the right.  He 
used a cane in the left hand, which takes most of the weight 
off the right lower extremity.  It was noted that he had a 
halting, limping gait.  It was further noted that he 
complains on weight bearing of pain about the right knee.  It 
was revealed that the veteran has a ten-degree lag in 
extension, which can passively be overcome on the right knee.  
From that position he can flex to an angle of 55 degrees.  It 
was noted that the veteran was extremely apprehensive, even 
when the knee is lightly palpated.  There was no evidence of 
knee joint effusion.  Stress testing of the knee joint 
supportive ligaments was not completed as it induced pain and 
the examination was stopped.

Multiple films of the right knee revealed that the veteran 
had a medullary nail in position.  The knee joint had no 
evidence of pathological process.  The diagnosis was partial 
ankylosis of the right knee, secondary to effects of trauma.  

The physician noted that the veteran does not have a knee 
joint effusion, which would indicate low-grade inflammatory 
process outside of the joint, but still related to the 
femoral fracture.  He further noted that a normal range of 
motion for the veteran's age group is 0 to 140 degrees.  The 
veteran's restricted range of motion created a marked 
functional loss in limitation due to pain.

At his personal hearing in October 1999, the veteran 
testified that on a scale of 1 to 10, the level of pain he 
experiences in his right knee is about a 7 or 8.  He further 
stated that his knee feels like it's popping and it becomes 
unstable or lax and causes him to fall.  Tr., p. 10.  
Submitted was current correspondence from a private physician 
noting treatment of the veteran for severe right knee 
symptomatology.

Postoperative Status, Subtotal Gastrectomy for 
Chronic Peptic Ulcer Disease

In November 1989, prior to entering active duty, the veteran 
was diagnosed with intractable peptic ulcer disease (chronic 
peptic ulcer disease with acute exacerbation and upper 
gastrointestinal bleeding).  He underwent truncal vagotomy, 
hemigastrectomy, and gastrojejunostomy.

VA examination of the veteran's digestive system was 
conducted in May 1993.  The veteran reported that he started 
having problems with heartburn, gas, and epigastric distress 
and weight instability after he entered active duty.  He also 
reported that he eats three meals a day.  He did not complain 
of diarrhea.  He stated that he is occasionally constipated 
and occasionally vomits.  Since his surgery, he has not 
complained of hematemesis or melena.  He stated that when he 
is under stress, he has more problems with gas and heartburn.

On examination, there was no evidence of enlargement of the 
liver or spleen.  There was no evidence of abdominal 
tenderness or mass.  There were no symptoms of a dumping 
syndrome.  The diagnosis was postoperative status, subtotal 
gastrectomy for chronic peptic ulcer disease, aggravated by 
active duty during the Desert Storm crisis.

At his personal hearing in June 1994, the veteran testified 
that he has a dumping syndrome; when he eats, it comes back 
up.  He further testified that he passes blood through his 
mouth approximately three times a month and through his 
stools regularly.  Tr., p. 5.

Examination by VA in December 1994, revealed that the 
veteran, on occasion, has noted some blood in his stools.  He 
continued to take Cimetidine (Tagamet) for the control of 
those symptoms.  He stated that his weight is essentially 
stable.  The physician noted moderate tenderness in the 
epigastrium.  There was no visceromegaly or mass identified.  
The veteran's bowel sounds were felt to be normally active.  
The diagnosis was residuals of surgery for complications of 
peptic ulcer disease.

The veteran's physician, Dr. H.J., in a May 1995 letter wrote 
that the veteran was recently hospitalized and diagnosed with 
small bowel obstruction and obstruction of the afferent loop.  
He further noted that the veteran underwent surgeries 
consisting of gastrojejunostomy, resection for gastric outlet 
obstruction, small and bowel resection.  The physician stated 
that the veteran was physically unable to work and to engage 
in any substantial gainful activity because he is 100 percent 
physically disabled.

On October 30, 1997 the veteran was seen at VAMC for 
increased symptoms of reflux, heartburn, epigastric pain and 
episodes of bloody stools.  The last bloody stool was 
approximately two months earlier.  The veteran had nausea.  
He denied having fever, chills, weight loss, anorexia, 
diarrhea, or constipation.

At his personal hearing in December 1998 the veteran 
testified that he is currently anemic.  He stated that he was 
told that he has had so many surgeries on his stomach that 
his body will not create iron.  Tr., p. 15.  He further 
stated that he takes medication for his ulcers and they cause 
him discomfort.  

The veteran testified that he has such symptoms as nausea and 
constipation.  Tr., p. 16.  He further testified that he has 
a problem keeping down spicy foods.  He stated that he 
infrequently coughs-up blood.  Tr., p. 17.

Progress notes in June 1998 revealed that the veteran 
complained of severe pain.  He reported that he had not seen 
any blood in his stools.  He was diagnosed with peptic ulcer 
disease.

Progress notes dated in November 1998 indicated that the 
veteran was on iron replacement and he was no longer anemic.  
The veteran complained of having hard stools.  He was 
diagnosed with iron deficiency anemia most likely secondary 
to gastrectomy and constipation secondary to iron treatment.

VA examination in March 1999 revealed that the veteran 
infrequently has constipation and occasionally has diarrhea.  
He stated that some days may pass without him being bothered 
with his stomach, but most days he has some nausea, which 
usually occurs after meals.  He further stated that his 
weight fluctuates within a 10 to 15 pound range.  The 
diagnosis was postoperative status, subtotal gastrectomy for 
chronic peptic ulcer disease, with subsequently iron 
deficiency anemia, currently on iron therapy.  The physician 
noted that the veteran has significant problems with ulcer 
disease.  However, at the time of the examination, the 
veteran's ulcer condition was stable.  The physician further 
noted that in his clinical judgment, the veteran's ulcer 
problem does not preclude gainful employment.

At his personal hearing in October 1999 the veteran testified 
that he is taking an iron building medication and medication 
for his peptic acid ulcer disease.  He further testified that 
he has symptoms of bloating, diarrhea and nausea.  Tr., pp. 
3-4.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).





In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


Right knee disability

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

A 10 percent evaluation may be assigned for limitation of 
flexion of a leg to 60 degrees, 10 percent to 45 degrees, 20 
percent to 30 degrees, and 30 percent to 15 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5260.

A 10 percent evaluation may be assigned for limitation of 
extension of a leg to 10 degrees, 20 percent to 15 degrees, 
30 percent to 20 degrees, 40 percent to 30 degrees, and 50 
percent to 45 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 
5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, knee 
ankylosis, if extremely unfavorable, in flexion at an angle 
of 45 degrees or more, is assigned a 60 percent disability 
evaluation; if in flexion between 20 degrees and 45 degrees, 
50 percent is assignable; if in flexion between 10 degrees 
and 20 degrees, 40 percent is assignable.  When at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, 30 percent is assignable.  
Id.

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degree 
extension to 140 degrees flexion.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  



In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

The General Counsel for VA issued a precedent opinion in 
July 1997, which held that a claimant who had arthritis and 
instability of the knee may be, rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero percent rating under 
Diagnostic Codes 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating if arthritis is clinically 
demonstrated.  

In August 1998, VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003 (1999).  


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

Postoperative Status Subtotal Gastrectomy for
Chronic Peptic Ulcer Disease

Service connection is presently in effect for postoperative 
status subtotal gastrectomy for chronic peptic ulcer disease, 
which has been assigned a 40 percent disability evaluation.

38 C.F.R. § 4.110 provides that experience has shown that the 
term ``peptic ulcer'' is not sufficiently specific for rating 
purposes.  Manifest differences in ulcers of the stomach or 
duodenum in comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  Id.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

Post-gastrectomy syndrome productive of severe functional 
limitation or disability, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrants a 60 percent rating.  Moderate functional 
impairment, with less frequent episodes of epigastric 
disorders and with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss is evaluated as 
40 percent disabling.  Mild functional impairment, with 
infrequent episodes of epigastric distress and with 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 20 percent rating.  38 C.F.R. § 
4.114, Diagnostic Code 7308 (1999).

For a marginal (gastrojejunal) ulcer a 10 percent evaluation 
is warranted where there are mild symptoms with brief 
episodes of recurring symptoms once or twice yearly.  A 20 
percent evaluation is warranted where for a moderate 
gastrojejunal ulcer with episodes of recurring symptoms 
several times per year.  A 40 percent evaluation is warranted 
where there are moderately severe symptoms with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.

A 60 percent rating contemplates severe symptoms, which are 
the same as pronounced with less pronounced and less 
continuous symptoms with definite impairment of health.  
Finally, a 100 percent rating contemplates pronounced 
symptoms with periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis, and weight loss.  Totally 
incapacitating.  38 C.F.R. § 4.114, Diagnostic Code 7306 
(1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).


(a) Aggravation of preservice disability.  In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  

It is necessary to deduct from the presented evaluation the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule except that if the disability is total (100 percent) 
no deduction will be made.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 3.322 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board notes that the veteran's claims for a right knee 
disability and postoperative status, subtotal gastrectomy for 
chronic peptic ulcer disease are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107; that is, his claims are 
plausible.  Murphy, supra.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his disabilities (that are within the competence of a lay 
person to report) are sufficient to conclude that his claims 
for an increased evaluation for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claims.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The Board is satisfied that all relevant 
facts have been properly developed.  White v. Derwinski, 1 
Vet. App. 519 (1991).  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Right Knee Disability

The Board's review of the evidentiary record discloses that 
the RO rated the appellant's right knee disability as 10 
percent disabling by analogy to slight recurrent subluxation 
or lateral instability of a knee under diagnostic code 5257 
from November 14, 1991 through April 13, 1999.  

The evidentiary record during this time period shows that 
when seen by VA on an outpatient basis in January 1994 the 
veteran complained of pain but had no rotational deformity 
and demonstrated full internal and extended external rotation 
of the leg.  At the June 1994 hearing he complained of 
locking and swelling, inability to stick his knee out and 
need of a brace.  

The December 1994 VA examination disclosed full extension, 
flexion of 135 degrees, 90 degrees internal rotation, and 40 
degrees of external rotation.  X-ray studies were negative 
for arthritis.  Progress notes in 1995 show the veteran was 
seen with complaints of pain.

The above evidentiary record is negative for a showing of 
moderate right knee impairment consistent with subluxation or 
lateral instability as such were not shown by the evidentiary 
record.  There was no limitation extension to 15 degrees to 
warrant a 20 percent evaluation under diagnostic code 5261, 
nor was there limitation of flexion of the knee to 30 degrees 
to warrant assignment of a 20 percent evaluation under 
diagnostic code 5260.  The VA medical examination and 
outpatient treatment reports were negative for functional 
loss due to pain, incoordination, fatigability, weakness, 
etc., so as to warrant assignment of an increased evaluation 
pursuant to the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.
Overall, the Board finds that the 10 percent evaluation 
adequately compensated the veteran for the demonstrated right 
knee disablement during the period from November 14, 1991 
until April 13, 1999.

The RO assigned an increased evaluation of 30 percent for the 
right knee disability again by analogy to severe subluxation 
or lateral instability of a knee under diagnostic code 5257 
effective April 14, 1999, the date of the VA examination.  
The Board's review of the evidentiary record does not permit 
a conclusion that a higher evaluation is warranted.  In this 
regard the Board notes that 30 percent is also the maximum 
schedular evaluation under diagnostic code 5260 for 
limitation of flexion to 15 degrees.  As reported earlier, 
the veteran can flex the right leg to 55 degrees.

For the next higher evaluation of 40 percent under diagnostic 
code 5261, the veteran would have to have limited extension 
of his knee to 30 degrees.  The April 14, 1999 VA examination 
disclosed he had a lag of 10 degrees of extension.  
Accordingly, increased evaluation under this diagnostic code 
is not warranted.  Ankylosis of the right knee was not found 
on the April 1999 VA examination thereby precluding 
assignment of an increased evaluation of 40 percent under 
diagnostic code 5256.


Radiographic studies disclosed no evidence of a pathological 
process.  As arthritis with corresponding limitation of 
flexion and/or extension of the right knee is not shown by 
the evidentiary record, a separate evaluation for arthritis 
with application of the General Counsel opinion VAOPGCPREC 
23-97 is not warranted.  As the veteran is in receipt of the 
maximum schedular evaluation of 30 percent under diagnostic 
code 5257, application of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 for functional loss due to pain is not 
warranted.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
right knee disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the right knee disability from 
November 14, 1991 to October 29, 1997, and an evaluation in 
excess of 30 percent on and after October 30, 1999.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the veteran has contended that he is 
unable to work due to his service connected disability; this 
therefore, warrants mention of extraschedular consideration.  
However, under Floyd v. Brown, 9 Vet. App. 88 (1996), 
although the Board may be obliged to raise the issue of 
potential extraschedular consideration, based upon a liberal 
reading of the documents of record, the Board cannot make 
that determination in the first instance.  Id.  An 
extraschedular rating would require a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 


The Board further notes that the RO provided the veteran with 
the criteria under 38 C.F.R. § 3.321(b)(1) for assignment of 
an increased evaluation on an extraschedular basis.  The RO 
determined that the veteran's claim for an increased 
evaluation for his service-connected right knee disability 
did not warrant referral to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The Board agrees with the RO's determination.  
It is noted, however, that the evaluations assigned under the 
Rating Schedule are already based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Postoperative Status, Subtotal Gastrectomy for
Chronic Peptic Ulcer Disease

As the Board noted earlier, the RO's grant of service 
connection for the veteran's postoperative status subtotal 
gastrectomy for chronic peptic ulcer disease was predicated 
on aggravation of a preexisting gastrointestinal disability.  
The RO determined that his gastrointestinal disability was 
productive of disablement to a degree of 20 percent, but at 
the time of his claim and the evidentiary record reviewed 
pursuant to issuing of the rating decision was productive of 
disablement to a noncompensable degree effective from 
November 13, 1991 through October 29, 1997.  

In October 1999 the RO determined that the veteran's 
gastrointestinal disability at that time was productive of 
disablement to a degree of 40 percent.  The rating action of 
October 1999 did not take into consideration the previously 
determined 20 percent level of gastrointestinal impairment as 
noted on the November 1991 rating decision.  The RO has rated 
the veteran's gastrointestinal disability as 40 percent 
disabling by analogy to postgastrectomy syndromes under 
diagnostic code 7308 of the VA Schedule for Rating 
Disabilities.

The current 40 percent rating contemplates moderate 
disablement with less frequent symptomatology contemplated in 
the maximum schedular evaluation of 60 percent.  

The 60 percent evaluation requires severe post gastrectomy 
syndromes associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114; 
Diagnostic Code 7308.  The Board agrees that the criteria 
under diagnostic code 7308 most closely reflect the veteran's 
gastrointestinal disability.

The Board does not agree that the 40 percent evaluation 
adequately contemplates the veteran for the nature and extent 
of severity of his gastrointestinal disability manifested by 
peptic ulcer disease.  The Board's evaluation of the 
evidentiary record in the aggregate permits the conclusion 
that the veteran has been suffering from severe 
gastrointestinal disablement since his separation from 
service which permits assignment of a 60 percent evaluation, 
minus 20 percent to account for preservice disablement, for a 
40 percent evaluation to be made effective from November 14, 
1991, the date of the original grant.  

In this regard the Board notes that the veteran's 
gastrointestinal symptoms were determined to have been 
aggravated by his service when he was initially seen for VA 
examination in 1991.  While disabling symptomatology was not 
then specifically detailed, the evidentiary record shows that 
overall the veteran had been experiencing all along rather 
severe impairment to include anemia most recently diagnosed 
and one of the requisites for the 60 percent evaluation.  The 
Board finds that the noncompensable evaluation effective from 
November 1991 to 1997 did not satisfactorily compensate the 
veteran for the nature and extent of severity of his 
gastrointestinal disability.

The Board acknowledges that the medical evidentiary record 
overall was not unequivocal, but was sufficiently complete to 
show that the veteran did in fact experience compensable 
disablement warranting a compensable evaluation.  The Board 
finds that the evidentiary record in the aggregate to include 
hearing testimony supports an interpretation of severe 
disablement to warrant assignment of the maximum evaluation 
of 60 percent retroactive to the effective date of the grant 
of service connection, November 14, 1991.

The Board has reviewed the diagnostic criteria for the other 
applicable rating code and finds that at no time during the 
rating period in question was the veteran totally disabled 
due to his gastrointestinal disability so as to warrant a 100 
percent evaluation.  In this regard, the veteran did not have 
a pronounced marginal ulcer requisite for the 100 percent 
evaluation under diagnostic code 7306.

Turning to the question of an extraschedular rating, as 
mentioned earlier, it is provided under 38 C.F.R. § 3.321(a) 
that the provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.

As noted above, under § 3.321(b)(1) there is an additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In this instance, the RO determined that the 
veteran's claim for an increased evaluation for his service-
connected postoperative status subtotal gastrectomy for 
chronic peptic ulcer disease did not warrant referral to the 
appropriate official for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence 
reveals that the veteran has not been recently hospitalized 
for his service-connected ulcer disease and the VA physician 
in March 1999 found that the veteran's ulcer problem does not 
preclude him from engaging in gainful employment.  There is 
nothing in the disability picture presented that indicates 
that the regular rating criteria is not sufficient, 
therefore, the Board agrees with the RO's determination.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

The veteran's case involves an appeal as to the initial 
ratings assigned for his right knee disability and his 
postoperative status, subtotal gastrectomy for chronic peptic 
ulcer disease on the occasion of the grant of service 
connection by the RO in November 1993, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, a separate 
rating can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that staged 
ratings are not appropriate.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
limited motion of the right knee secondary to surgery from 
November 14, 1991 to April 13, 1999, and in excess of 30 
percent on and after April 14, 1999 is denied.

Entitlement to an initial compensable evaluation of 40 
percent from November 14, 1991 for postoperative status 
subtotal gastrectomy for chronic peptic ulcer disease is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

